DETAILED ACTION
Status of Claims:
Claims 1 – 4, 6 – 32, 34 – 38, and 40 – 59. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/03/2021 and 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean J. Holder on 12/16/2021.
The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
	a computing device located external to a premises and configured to receive, from a device server and based on the device server communicating with a premises device located at the premises, premises data associated with the premises device; and
	a gateway device located at the premises and configured to:
	receive, from the computing device, the premises data; and 
	store device data associated with the premises device, wherein the device data is configured to indicate, based on the premises data, a state change of the premises device.


3.	(Previously Presented) The system of claim 2, wherein the computing device comprises an integration component configured to communicate with the device server API.

4.	(Previously Presented) The system of claim 1, wherein the computing device is configured to detect the state change of the premises device.

5.	(Canceled)

6.	(Previously Presented) The system of claim 1, wherein the device server is configured to detect the state change.

7.	(Previously Presented) The system of claim 1, wherein the device data comprises a data value configured to represent the state change of the premises device.

8.	(Previously Presented) The system of claim 1, wherein the computing device is configured to receive commands from the gateway device, wherein the commands are associated with the premises device.

9.	(Previously Presented) The system of claim 8, wherein the computing device is configured to deliver data of the commands to the device server.

10.	(Previously Presented) The system of claim 8, wherein the computing device is configured to receive responses from the device server, wherein the responses are associated with the commands.



12.	(Previously Presented) The system of claim 1, wherein the device data comprises one or more of the state of the premises device, a history of the premises device, or rules corresponding to the premises device.

13.	(Previously Presented) The system of claim 1, wherein the device data comprises function data for invoking one or more functions of the premises device.

14.	(Previously Presented) The system of claim 1, wherein the gateway device is configured to, upon invocation of a function request associated with the premises device, send, to the premise device, data to cause the function request.

15.	(Previously Presented) The system of claim 14, wherein the gateway device is configured to generate, based on the device data, a device event representing the function request.

16.	(Previously Presented) The system of claim 14, wherein the gateway device is configured to send, to the device server via the computing device, a device event representing the function request.

17.	(Previously Presented) The system of claim 14, wherein the computing device is configured to receive a function response from the device server in response to the function request and send the function response to the gateway device.

18.	(Previously Presented) The system of claim 14, wherein the computing device is configured to: 
	receive, from the device server and in response to the function request, a function response;
	generate, based on the function response, a function response event; and 
	send, to the gateway device, the function response event.


20.	(Previously Presented) The system of claim 15, wherein the device event is associated with a state change at the premises device, and wherein the device server is configured to command the state change at the premises device in response to the device event.

21.	(Previously Presented) The system of claim 15, wherein the device event comprises a device add command configured to add a corresponding premises device.

22.	(Previously Presented) The system of claim 21, wherein the computing device is configured to send a response to the device add command, wherein the response includes a template device object.

23.	(Previously Presented) The system of claim 22, wherein the template device object comprises data that configures the gateway device to model the corresponding premises device to be added.

24.	(Previously Presented) The system of claim 15, wherein the device event comprises a device remove command configured to remove a corresponding premises device.

25.	(Previously Presented) The system of claim 1, wherein the computing device is configured to deliver a device update event to the gateway device, wherein the device update event is configured to update a model parameter of the premises device stored in the device data.

26.	(Previously Presented) The system of claim 25, wherein the computing device is configured to generate the device update event based on data representing the premises device received from the device server.

27.	(Previously Presented) The system of claim 1, wherein the computing device is configured to send a device rename event to the gateway device, wherein the device rename event is configured to update a name of the premises device in the device data of the gateway device.

28.	(Previously Presented) The system of claim 27, wherein the computing device is configured to generate the device rename event based on data representing the premises device received from the device server.

29.	(Currently Amended) A method comprising:
	receiving, by a gateway device located at a premises and via a computing device located external to the premises, premises data associated with a premises device located at the premises, wherein the premises data is received based on a device server communicating with the premises device and the computing device; and
	indicating, by device data of the gateway device associated with the premises device and based on the premises data, a state change of the premises device.

30.	(Previously Presented) The method of claim 29, wherein the computing device is configured to communicate with a device server application programming interface (API) associated with the device server.

31.	(Previously Presented) The method of claim 30, wherein the computing device comprises an integration component configured to communicate with the device server API.

32.	(Previously Presented) The method of claim 29, wherein the computing device detects the state change of the premises device.

33.	(Canceled)

34.	(Previously Presented) The method of claim 29, wherein the state change is detected via the device server.

35.	(Previously Presented) The method of claim 29, further comprising representing using a parameter of a device model in the device data the state change of the premises device.

36.	(Previously Presented) The method of claim 29, further comprising sending, by the gateway device and to the computing device, commands associated with the premises device.

37.	(Previously Presented) The method of claim 36, wherein the computing device sends data of the commands to the device server.

38.	(Previously Presented) The method of claim 36, further comprising receiving, via the computing device, responses from the device server, wherein the responses are associated with the commands.

39.	(Canceled)

40.	(Previously Presented) The method of claim 29, further comprising the gateway device tracking a state of the premises device in the device data, maintaining history of the premises device in the device data, or maintaining rules corresponding to the premises device in the device data.

41.	(Previously Presented) The method of claim 29, further comprising the invoking, by the gateway device and based on the device data, functions of the premises device.

42.	(Previously Presented) The method of claim 29, further comprising, sending, to the premises device and based on an invocation of a function request of the premises device by the gateway device, the function request to the premises device.

43.	(Previously Presented) The method of claim 42, further comprising generating, by the gateway device, a device event representing the function request.

44.	(Previously Presented) The method of claim 43, further comprising sending, by the gateway device, via the computing device and to the device server, the device event.

45.	(Previously Presented) The method of claim 42, further comprising receiving, by the gateway device, from the device server and via the computing device, a function response to the function request.

46.	(Previously Presented) The method of claim 42, further comprising receiving, via the computing device, a function response event, wherein the function response event represents a function response received from the device server in response to the function request.

47.	(Previously Presented) The method of claim 42, further comprising updating, by the gateway device, the device data to indicate a state of the premises device in response to receiving a function response event, wherein the function response event represents a function response received from the device server in response to the function request.

48.	(Previously Presented) The method of claim 43, wherein the device event is associated with a state change at the premises device, and wherein the device server is configured to command the state change at the premises device in response to the device event.

49.	(Previously Presented) The method of claim 43, wherein the device event comprises a device add command configured to add a corresponding premises device.



51.	(Previously Presented) The method of claim 50, wherein the template device object comprises data that configures the gateway device to model the corresponding premises device to be added.

52.	(Previously Presented) The method of claim 43, wherein the device event comprises a device remove command configured to remove a corresponding premises device.

53.	(Previously Presented) The method of claim 29, further comprising receiving, via the computing device, a device update event, wherein the device update event updates a model parameter of the premises device in the device data of the gateway device.

54.	(Previously Presented) The method of claim 53, wherein the computing device generates the device update event based on data representing the premises device received from the device server.

55.	(Previously Presented) The method of claim 29, further comprising receiving, via the computing device, a device rename event, wherein the device rename event is configured to update a name of the premises device in the device data of the gateway device.

56.	(Previously Presented) The method of claim 55, wherein the computing device generates the device rename event based on data representing the premises device received from the device server.

57.	(Previously Presented) The system of claim 1, wherein the premises device is not configured to communicate directly with the gateway device.



59.	(Previously Presented) The system of claim 1, wherein the device data represents the premises device as integrated into a premises system such that the premises data and control functions of the premises device are represented in the device data by the gateway device, wherein the device data configures the gateway device to virtually manage the premises device via communication with the device server which directly manages the premises device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458